Citation Nr: 1326909	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  98-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1965 to November 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 1998 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for a nervous condition on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In a March 2000 decision, the Board determined that no new and material evidence had been submitted to warrant reopening the claim for service connection for a psychiatric disability.  The Veteran appealed the March 2000 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2001, the Secretary of Veterans Affairs [hereinafter, Secretary] moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion. 

In May 2002, the Board determined that no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran again appealed to the Court.  In a February 2003 order, the Court granted a motion from the Secretary for remand, vacated the May 2002 Board decision, and remanded the matter to the Board for additional proceedings.  In July 2003, the Board remanded the matter to the RO, consistent with the Court's order.  Thereafter, in May 2005, the Board determined that no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran appealed the May 2005 Board decision to the Court.  In a December 2006 order, the Court vacated the Board decision and remanded the matter to the Board for further development.  Judgment was entered in December 2006.  Thereafter, the case was returned to the Board, consistent with the Court's judgment.

In July 2007 and in August 2008, the Board remanded the matter for additional development.  Subsequently, the matter was returned to the Board, and in April 2010, the Board determined that no new and material evidence had been submitted to reopen the Veteran's claim.  The Veteran again appealed to the Court.  In a January 2011 Joint Motion for Vacatur and Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Again, the case was returned to the Board.

Subsequently, in March 2011, the Board found new and material evidence to reopen the Veteran's claim for service connection for a psychiatric disability; and remanded the case to the RO or VA's Appeals Management Center (AMC) for additional development of the record.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2012, the RO granted service connection for bipartate right patella and for impairment of the right knee.  Those issues are no longer in appellate status, and will not be addressed by the Board in this decision.

In August 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2012).  This opinion was obtained in October 2012 and has been associated with the claims file. 

In April 2013, the Board again requested a medical expert opinion from VHA for purposes of ensuring that the applicable legal criteria were addressed; an opinion obtained that same month has been associated with the claims file.  See 38 C.F.R. § 20.901 (2012).  

Pursuant to 38 C.F.R. § 20.903, the Veteran was sent notice letters following the Board's receipt of the October 2012 and April 2013 VHA opinions. These letters informed the Veteran that he had 60 days to submit any additional evidence or argument.

In May 2013, the Veteran submitted a personal statement, and indicated that all his treatment since 1996 took place at a VA facility; and that he had no additional evidence or argument to submit.

The Board has reviewed the personal statement from the Veteran that accompanied the Veteran's response, which is cumulative of evidence already of record and does not alert VA to any evidence that is not yet of record.  Hence, a remand for review of the Veteran's May 2013 submission by an agency of original jurisdiction is not necessary. 

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.


FINDING OF FACT

There is clear and unmistakable evidence that the Veteran's anxiety disorder pre-existed active service; and that the increase in severity of the anxiety disorder during active service was due to its natural progression, and was transitory.


CONCLUSION OF LAW

A psychiatric disability, to include generalized anxiety disorder, was not incurred or aggravated in service or within the first post-service year.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through September 2007 and December 2008 letters, the RO or AMC notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  VA has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. VA has provided medical examinations and obtained expert medical opinions in connection with the claim on appeal-reports of which are of record and are adequate.  Although the Veteran's representative indicated it its July 2013 brief that it believed the most recent expert medical opinion to be "speculative," it did not elaborate on why it was thought to be the case.  The Board has reviewed the opinion and expressly finds that it was predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The conclusions reached are not couched in terms of possibility or other speculative language.  Therefore, the Board finds the opinion in question to be adequate.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran contends that his current generalized anxiety disorder had its onset in active service, or is the result of aggravation of a preexisting disease or disability in active service.  He stated that he was discharged early from active service because of his nervous condition.  He also stated that his nervous condition was made worse because he could not get any sleep in active service.  He was later diagnosed with a generalized anxiety disorder.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2012).  

Service connection or aggravation may also be presumed, for certain chronic diseases, such as a psychosis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

Here, the Veteran's enlistment examination in February 1965 revealed no defects.  On a "Report of Medical History" completed by the Veteran at that time, he reported nervous trouble.  However, on examination, the examiner noted no neuropsychiatric disease.  Thus, the presumption of soundness attaches.

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service and (2) clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

In this case, service treatment records show that the Veteran complained of nervousness in August 1965; and that he also reported a chronic history of nervousness, with sleep disturbances and tachycardia.  Records show that the Veteran related a long history of anxiety problems, and that he presently had further difficulty partially due to the stress he was under in cryptology school.  In September 1965, the Veteran complained of severe headaches and hyperventilating and becoming restless.  Neurological examination at the time was normal, and the provisional diagnosis was acute anxiety.  The examiner noted that the Veteran had lifelong nervousness, and was being followed by the mental health clinic.  

Service treatment records from the mental health clinic, dated in October 1965, reveal that the Veteran related his nervousness as a rather marked nature prior to entering active service; and that it had continued and actually increased during the last three months.  The Veteran felt that there was some correlation with the pressure he was under.  The examiner noted that the Veteran felt better since being on Thorazine, though this had not relieved his anxiety completely; and opined that the Veteran's instability was so marked that separation from active service was recommended.  The diagnosis at that time was emotionally unstable personality, chronic, moderate, manifested by inability to handle stress and associated with anxiety symptoms.  The examiner also noted that the stress was minimal, and that the disability existed prior to service.  Reportedly, the Veteran's only treatment prior to service was some medication given him by a family physician, and which provided almost no relief.

On a "Report of Medical History" completed by the Veteran at the time of his separation examination in October 1965, he reported nervous trouble; frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; and bed wetting, plus other symptoms.  The examiner noted depression, nervousness, bed wetting on one occasion, plus other symptoms; and found no other significant illness or injury during active service, and no aggravation of pre-existing conditions.

The post-service records first show treatment for complaints of nervousness nearly two decades later in January 1982.  At that time the Veteran reported that he almost had a nervous breakdown.  Records show that he was hospitalized and treated for anxiety in February 1982.  The diagnosis at the time was generalized anxiety disorder.  The Veteran was again hospitalized in January 1983, and the diagnosis then was personality disorder.
During a July 1983 VA examination, the Veteran reported that he had been nervous about all of his life; and that it never bothered him a great deal until he enter active service.  After his military discharge, the Veteran reported doing construction work on and off as a laborer for about 18 years.  Following mental status examination in July 1983, the examiner noted that the Veteran presented with a rather chronic and long-standing case of anxiety; and that while the Veteran's prognosis for functioning in gainful employment was guarded, he would benefit from psychiatric treatment.  The Axis I diagnosis was generalized anxiety disorder, chronic.

Private treatment records show that the Veteran underwent a psychological evaluation in August 1992, for purposes of determining whether he may have suffered some mental health problems as a result of an industrial accident in January 1982, when the Veteran was injured as a construction laborer.

The Veteran reported his personal history, since childhood.  He described having an inferiority complex because he was not raised by his parents.  He indicated that he and his siblings have "bad nerves with lots of trembling."  He had completed his first year of college in electrical training.  He denied any problems with teachers or classmates.  He was married twice, and was currently married.  He denied any legal history.  He reported serving in active service for eight months in 1965; and that he received an honorable discharge because of his nervous condition, and was considered a risk.  He denied seeing any combat.

The Veteran reported his work history and his injury, and that he had not worked for five or six years.  He denied any trouble with co-workers or bosses, and he denied ever being fired from a job.  The Veteran reported no breaks in his work history.  The Veteran reportedly worked in construction in Ohio, and then went north to work in the winter.  As a result of his injury, he could not do much of anything.  He then described his physical problems.

Following mental status evaluation and diagnostic testing in August 1992, the psychologist opined that the Veteran had mental health problems prior to his industrial accident in January 1982; and that the mental health problems had never interfered with his ability to be employed.  Since his injury and focus on pain, there has been an exacerbation of his mental health problems.  The psychologist explained that the external restrictions, because of physical pain, appear to have resulted in an increase in depression and agitation; and indicated that there has been a development of a psychophysiological reaction and an exacerbation of an agitated depression as a result of the January 1982 industrial accident.

During a May 1995 VA examination, the Veteran reported seeing a psychiatrist during active duty, though he could not give any details.  He reported a very sporadic work history, and that he had not exceeded more than one year with any job.  He stated that he "never stuck with anything for very long."  The Veteran also reported that his difficulties began at age 12, when he saw a 16-year-old girl shoot off her foot with a gun; and that he now passed out whenever he saw blood, and he complained of nervous problems.  The Veteran reportedly would stay up for days without sleep, and would become very tremulous and nervous whenever he heard a gun.  He complained that a neighbor harassed him by shooting off a gun at night.   The Veteran also complained that he no longer could do things he used to do because of medical conditions, and was really focused on his physical problems.  He reported feeling his heart beat in his stomach when he became anxious, and having a long history of social anxiety.  Following mental status examination, the Axis I diagnosis was generalized anxiety disorder.  The examiner also indicated that the Veteran appeared to be suffering from schizotypal personality disorder.  

VA treatment records, dated in April 1997, show that the Veteran had been on Valium (10 milligrams) since 1994.  In January 2009, the Veteran's brother indicated that he knew about the Veteran's psychiatric disability since November 1965.

In April 2011, a VA examiner noted that the Veteran previously reported a history of anxiety in childhood; and that the Veteran checked "yes" to a history of "nervous trouble of any sort" when he completed a report of medical history with enlistment in active service in February 1965.  The VA examiner opined that the Veteran's psychosocial functioning appeared to have been mildly to moderately impaired during his adolescence.  The VA examiner reviewed the Veteran's military history, and noted that the Veteran did not describe any military trauma.  The Veteran had reported that his anxiety problems were made worse during active service in cryptology school, when the Veteran displayed insomnia and difficulty adjusting to barracks life.  A lifelong difficulty with stress-management was noted at the time, with exacerbation since enlistment.  Separation was recommended by a military psychiatrist, who opined that the Veteran's psychiatric problems existed prior to active service.  The Veteran also reported that he never was psychiatrically hospitalized during active service.

Following a review of the Veteran's education and employment history, his marital and family relationships, and his medical history, a mental status examination was conducted by the VA examiner in April 2011.  The Axis I diagnosis was generalized anxiety disorder.  The examiner noted that the Veteran had been psychiatrically hospitalized several times, and treated on an outpatient basis consistently throughout his life for psychiatric conditions.  The Veteran had been treated for anxiety, concerns about his physical health, sleep problems, personality disorder, possible conversion disorder, and for unusual/bizarre/disorganized thoughts.  Testing confirmed the Veteran's difficulty managing stress and his preoccupation with physical ailments, in addition to disturbed mood and anxiety.

The April 2011 VA examiner noted that the Veteran presented with mixed anxiety-depressive disorder, history of mild social phobia, generalized concerns about his health and welfare, and the health of others close to him, panic attacks without agoraphobia, phobic symptoms, and many somatic complaints.  The examiner opined that these symptoms of anxiety appear to have been present most of the Veteran's life, and can be best described by the diagnosis of anxiety disorder, not otherwise specified.  The examiner also opined that it was unlikely that the Veteran's anxiety disorder was incurred by his active service, and that the records reflect that the Veteran developed an anxiety disorder during early adolescence.  The condition tended to be exacerbated by stress, and it was likely that the Veteran experienced an increase of symptoms in active service.  The examiner also noted that the Veteran reported stress throughout his life-including an industrial accident, the loss of his second wife to death in 2008, the loss of his parents, and disability caused by physical problems; and that these stressors likely contributed to increased symptoms of anxiety.  The examiner opined that it was unlikely that the Veteran still experienced increased psychiatric symptoms as a result of the stress he experienced in active service in 1965.

In June 2012, the Veteran explained that he could not sleep during active service because he was attending school from 6 p.m. to 12 a.m., and then went to chow about 1 a.m.  He reportedly did not get to bed until about 2 a.m.; and that about 4 a.m., the upstairs troops would get up for chow and for school, and would wake him every morning because his room was at the bottom of the stairs.  The Veteran stated that he could not go back to sleep; and it was the lack of sleep that made him a nervous wreck.  He is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.

Following the Board's reopening and remanding the Veteran's claim in March 2011, the Board obtained a VA medical expert opinion for further clarification as to the onset and/or aggravation of the Veteran's psychiatric disability.

A VA medical expert reviewed the Veteran's claims file and concluded in October 2012 that the Veteran has had a lifelong history of generalized anxiety disorder, which was diagnosed by several psychiatrists and psychologists; and which historically clearly preceded his active service and perhaps began as early as age 12.  The VA medical expert also found that the Veteran's active service did impose new stressors upon the Veteran, but that these were in the context of being stationed in the United States and being in cryptology school; and certainly not being in combat, or being exposed to sudden or fear-evoking stressors.  The VA medical expert reasoned that the Veteran probably would have experienced a similar degree of stress had he not enlisted in active service, and had remained in civilian life.  The VA medical expert also found that the Veteran engaged in a reasonable civilian life for many years, and that his anxiety disorder manifested from time to time; and that this evidence suggested that the increase in symptoms during active service was transitory, and that the Veteran returned to his baseline level of anxiety and baseline difficulty in coping generally with life after his military discharge.

The VA medical expert also found it highly unlikely that the Veteran's service-connected knee disabilities contributed in any way to his chronic anxiety disorder; and indicated that the Veteran's knee disabilities caused little, if any, disturbance of knee function for many years.

The Board then sought confirmation from another VA medical expert as to whether the competent evidence of record clearly and unmistakably demonstrated that the Veteran's psychiatric disability existed prior to active service and was not aggravated by such service.

In April 2013, a VA medical expert opined that there was clear and unmistakable evidence that the Veteran's current psychiatric disability existed prior to active service.  The VA medical expert cited specific evidence, including a February 1965 Report of Medical History that noted "nervous trouble;" an October 1965 certificate that the Veteran's impairment for military duty was "marked" and "EPTS" (existed prior to service); an August 1965 consultation report, where the Veteran related a long history of anxiety problems; a September 1965 neurology consultation, noting that the Veteran has had "lifelong nervousness;" an October 1965 Report of Medical History, noting no aggravation of "preexisting conditions;" the Veteran's statement in an informal brief, as to the nervous disability he has now and "had before service;" a February 1982 consultation report, noting a "life-long history of 'nerve problems;'" a May 1995 VA examination report, noting that the Veteran stated his belief that his difficulty "began at age 12;" and an April 2011 VA examination, noting that the Veteran stated that he had stress all his life, and had "similar anxiety problems in the past, and had been prescribed with medication from a family physician for anxiety prior to" active service.

The VA medical expert then opined that there was no clear evidence that any disability associated with the Veteran's preexisting condition, was increased as a result of his time in active service.  The VA medical expert indicated that service treatment records in April 1965 show an exacerbation of anxiety during active service, and that subsequent records do not indicate that the Veteran's increased emotional distress persisted-once he was relieved of that stressor.  The VA medical expert also explained that the Veteran's incapacities in life post-service reflect both his personality disorder and anxiety disorder; and that both conditions existed prior to active service and have impaired the Veteran's ability to function.  
Lastly, the VA medical expert opined that there was clear and unmistakable evidence that the Veteran's mental conditions presented him with difficulties, which "waxed and waned over the years."  Throughout multiple appeals, the record reflects no new findings indicating other than the natural progression of the Veteran's psychiatric disability and its consequences on his life. The VA medical expert cited specific evidence, including the April 2011 VA examination report, finding it unlikely that the Veteran still experienced increased psychiatric symptoms as a result of stress experienced in active service in 1965.  The VA medical expert also noted that the Veteran held several jobs post-service, prior to leaving the work force in the 1990's following a period of physical disability.   
 
Under these circumstances, and as discussed in detail below, the Board finds that the competent evidence of record demonstrates that the Veteran's psychiatric disability clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated by such service beyond the natural progression of the disease.

With regard to demonstrating that the Veteran's current disability clearly and unmistakably existed prior to service, the medical opinion of the April 2011 VA examiner reflects that the Veteran's symptoms of anxiety appear to have been present most of his life, and an anxiety disorder developed during early adolescence.  In addition to the findings of the April 2013 medical expert, the VA medical expert in October 2012 also found that a lifelong history of generalized anxiety disorder clearly preceded the Veteran's active service.  Service treatment records also revealed a long history of anxiety problems, with present difficulties in August 1965 partially due to stress.  Together, this evidence-consisting of the April 2011 VA examiner's opinion of an anxiety disorder developing during early adolescence, the October 2012 medical expert's finding of a lifelong history of generalized anxiety disorder clearly preceding active service, and the Veteran's own admission of pre-service nervous trouble at enlistment in February 1965 and during medical evaluations in August and October 1965-clearly and unmistakably shows that the Veteran's anxiety disorder existed prior to entry into active service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

With regard to demonstrating that the Veteran's current disability was clearly and unmistakably not aggravated by service, the Board notes a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R § 3.306.  Furthermore, temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute sufficient evidence for a non-combat Veteran to show increased disability unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of the preexisting anxiety disorder in service.  However, the Board further finds that the evidence shows that the symptoms were temporary and due to the natural progression of the disability.  Specifically, service treatment records include medical findings of no aggravation of pre-existing conditions at the time of the Veteran's separation examination in October 1965.  Likewise, there are no records of psychiatric hospitalization during active service or within the first post-service year.  An April 2011 VA examiner reviewed the record and found that medically speaking, the Veteran's anxiety disorder tended to be exacerbated by stress, and he further indicated that the Veteran reported stress at various times throughout his life; and that it was unlikely that the Veteran still experienced increased psychiatric symptoms as a result of the stress he experienced in active service in 1965.  Significantly, the October 2012 medical expert clarified that the increase in symptoms during active service was transitory, as shown by the evidence that the Veteran returned to his baseline level of anxiety after his military discharge.  Moreover, the April 2013 medical expert found that the while there was an exacerbation of the anxiety in service, it did not persist and represented no more than the natural progression of the disease.

The post-service records support these findings.  They first show complaints of nervousness nearly two decades after separation, which correlate to the time of the Veteran's industrial accident as a laborer in January 1982.  While the Board acknowledges that a private psychological evaluation in August 1992 indicates that the Veteran had mental health problems prior to the January 1982 industrial accident, the private psychologist at the time also indicated that the Veteran's mental health problems previously had never interfered with his ability to be employed.  Records show an exacerbation of the Veteran's anxiety disorder following the January 1982 industrial accident.  
 
Here, the Board finds that the medical opinions of record are persuasive and give reasoned discussions in support of the Board's finding that the overall evidence does clearly and unmistakably establish that the increase in severity of the Veteran's anxiety disorder during active service was due to the natural progress of the disease, and was not aggravated in service, thereby rebutting the presumption of soundness. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

While the Veteran contends that his anxiety disorder had its onset or was aggravated in active service, he is not shown to have the medical expertise to offer an opinion on such a complex medical question.  Such an opinion goes beyond describing symptoms he has experienced since service.  He is not shown to be competent to render an opinion as to the nature of his underlying psychiatric disability, which involves the complex psychological system.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection.

The Board recognizes that he is competent to report increasing symptoms of anxiety in service, and that he experienced nervousness and anxiety since service.  To this extent, his reports are of probative value.  Ultimately, however, the Board places far more probative weight on the opinions of the VA examiner and medical experts, who considered the Veteran's statements, but also considered the technical requirements of a diagnosis of generalized anxiety disorder and the psychiatric symptoms and treatment recorded in service, in order to determine that an anxiety disorder pre-existed active service and was not aggravated in service.  The Veteran is not competent to make such a distinction.

In short, for the reasons and bases set forth above, the Board concludes that the evidence clearly and unmistakably is against granting service connection for a psychiatric disability, to include generalized anxiety disorder.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a psychiatric disability, to include generalized anxiety disorder, is denied.


____________________________________________
BETHANY L. BUCK
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


